Citation Nr: 1755607	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disorder, diagnosed as status post anterior cervical discectomy and fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1994 to November 1994 and from December 1994 to October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board for further development of the evidence in March 2015 and June 2016.  It has been returned for further appellate consideration.  


FINDING OF FACT

A chronic cervical spine disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

A chronic cervical spine disorder was neither incurred in nor aggravated by service nor may degenerative disc and joint disease requiring discectomy and fusion be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in July 2015, with several addendum opinions that were rendered pursuant to the Board's remands.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination/opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis , to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Cervical Spine Disorder

The Veteran contends that service connection should be established for a cervical spine disorder, for which he underwent a surgical procedure in 2009.  During testimony at the Board hearing in 2014 the Veteran related that he had complaints of arm pain and numbness that he believes marked the onset of his cervical spine disease.  It is noted that lay statements in support of this contention have been submitted.  

Review of the Veteran's STRs shows that he did not have recorded complaints of cervical spine pain while on active duty.  On examinations in September 2001 and August 2003, he did not report having or having had neck pain in his medical history.  In September 2010 and February 2011 statements, fellow servicemen indicate recalling that the Veteran had significant arm and shoulder issues, which prevented him from playing softball while the Veteran was on active duty.  

Post-service treatment records include private reports of treatment showing that the Veteran underwent surgery of the cervical spine in 2009.  Symptoms that indicated the necessity for the surgery included complaints of right arm and neck pain and weakness.  In a March 2012 statement, the Veteran's private physician indicated that the Veteran had experienced right shoulder and arm pain prior to surgery in 2009.  The pain was associated with numbness and weakness reflecting a C7 radiculopathy.  The symptoms ultimately required surgery to correct.  

An examination was conducted by VA in July 2015.  At that time, after examination and evaluation of the medical records, the examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that the Veteran had indicated that he did not report back or neck pain in 1998 and there was no record of complaints of elbow and shoulder to neck pain at the time.  In an addendum, the examiner indicated that the lay statements in the record did not refer to neck or back pain, but rather referred to elbow and shoulder pain.  An additional addendum opinion was rendered in June 2016.  At that time, the examiner opined that it was less likely than not that the cervical spine disorder was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the first note of cervical spine disability was in 2009.  There were no complaints that could be construed as being radiculopathy or neck pain prior to 2009.  The lay statements seemed to be a presentation of musculoskeletal problems with elbow and shoulder complaints and these were more likely myofascial pain rather than radiculopathy.  The record was again reviewed in January 2017, at which time the examiner opined that the Veteran's complaints of right arm disability were at least as likely as not related to service, after taking the lay statements provided on his behalf indicated right arm and shoulder pain that could be long term and presented during military service.  

After complete review of the record, the Board finds that there is no basis to establish service connection for a cervical spine disorder.  In this regard, the record does not demonstrate a cervical spine disorder in service.  While the Veteran has asserted that he had right arm pain and numbness in service as documented by two fellow servicemen, the examiner who evaluated his medical records found that this was probably not related to cervical radiculopathy, but more likely myofascial pain.  While there is an opinion that it is more likely that the Veteran has a right arm/shoulder disorder that is related to service, it is noted that the Veteran had not formally claimed service connection for a right arm/shoulder disorder, but that the issue developed for appellate consideration is for a cervical spine disability.  The medical opinions in the record uniformly indicate that there is no relationship between the cervical spine disability, status post discectomy and fusion, and service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has considered the Veteran's oral and written testimony/statements, as well as the lay statements offered on his behalf.  However, none of these assertions provide a basis for allowance of the claim.  As indicated above, the claim on appeal turns on the question of whether there exists a medical relationship between current disability and service; the Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent these statements are being offered on the medical nexus question, as laymen without the appropriate medical training and expertise, they are not considered competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for a cervical spine disorder, diagnosed as status post anterior cervical discectomy and fusion, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


